DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  The recitation “data includes at an upright angle” appears to contain a typographical error (i.e. includes an upright angle).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 14-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sensor,” which lacks antecedent basis.
(Independent) claim 18 recites “the positional information,” which lacks antecedent basis.  It appears that Applicant may have intended claim 18 to depend from claim 17.  It is suggested to change the dependency of claim 18.
Claim 18 recites “the first and second sensor nodes,” which lacks antecedent basis.
Claim 18 recites “the crane,” which lacks antecedent basis.
Claim 20 recites “the boom,” which now lacks antecedent basis.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 2, which has been canceled.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,711,440 (hereinafter “Wada”).
Regarding claim 18 Wada discloses a sensor hub (38) that reports (boom) position information from first and second sensor nodes (48/50) to a load moment indicator system (see column 7 lines 12-30) associated with a crane (10).
Regarding claim 19 Wada discloses the above sensor hub, and further discloses wherein the boom position information includes boom angle relative to level (see boom angle sensor 48).
Regarding claim 20 Wada discloses the above sensor hub, and further discloses wherein the position information includes maximum distance of the boom from a center of the crane (i.e. Wada calculates the load moment arm, see column 7 lines 12-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wada Borroni in view of WO2018/160119 A1 (hereinafter “Lyngback”).
Regarding claim 1 Wada discloses a system for use on a lifting machine (10) having at least a boom (24) lifting a load and a base (20) supporting the boom (24) and experiencing a moment as a result of the lifted load, the system comprising: 
a plurality of sensor nodes (42/44); and
a sensor hub (52) that receives data from the sensor nodes (42/44); 
wherein the sensor nodes (42/44) provide a measurement of a distance (see 44); and
wherein the sensor nodes (42/44) provide a measurement of an upright angle (42, see column 4 lines 37-41) between the boom (24) and the base (20) to the sensor hub (52); and
wherein the sensor [hub] (52) reports the distance and the angle between the boom (24) and the base (20) to a load moment computer (70/72/58/54/62/64; see figure 2) for use in calculating the moment experienced by the base (20).
Wada fails to teach a first sensor node positioned in first fixed position on the boom; and a second sensor node positioned in a second fixed position on the base; provide a measurement of a distance between the two nodes to the sensor hub;
Lyngback teaches a similar lifting crane (page 1 lines 5-7) which aids an operator in load limitation given various working radii (see page 5 lines 7-11).  Lyngback further teaches a first sensor node (16) positioned in first fixed position on a boom (6); and a second sensor node (10) positioned in a second fixed position on a base (2);It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the distance sensor nodes between the base and boom of Wada, as taught by Lyngback, in order to improve the controllability and safety of the vehicle (see Lyngback page 1 lines 28-31).
Regarding claim 3 modified Wada teaches the above system, and further teaches wherein at least the first sensor node (Lyngback 16) comprises an elevation sensor (i.e. 16 could be considered an elevation sensor under the broadest reasonable interpretation).
Regarding claim 4 modified Wada teaches the above system, and further teaches wherein the hub (Wada 52) contains geometric information (angles and lengths) with respect to the lifting machine (Wada 10) and reports a radial distance (see Wada 70 and column 8 lines 61-67 as modified per Lyngback) from the first sensor node (Lyngback 16) to a center of the lifting machine.
Regarding claim 5 modified Wada teaches the above system, and further teaches wherein the first (Lyngback 16) and second (Lyngback 10) sensor nodes each comprise at least two distance measurement sensors (i.e. 10 has two cameras, see Lyngback page 4 lines 11-15; and figure 1 shows multiple elements 16 on the boom) and report the distance between the sensor nodes (10/16) based on a fusion of input from the at least two sensors (i.e. “overlapping field of views”).
Regarding claim 6 modified Wada teaches the above system, and further teaches wherein the boom (Wada 24) is a multi-segment boom (see 24/28) and the system comprises at least one sensor node (i.e. per Lyngback 16) per segment of the boom (Wada 24/28).
Regarding claim 14 modified Wada teaches the above system, and further teaches wherein the sensor hub (Wada 52) performs sensor fusion (load attitude calculation) on the data received from the first (Lyngback 16) and second (Lyngback 10) nodes and provides the fused data as the current geometric data (i.e. to 60/66/70/69/56).
Regarding claim 15 modified Wada teaches the above system, and further teaches wherein the sensor hub (Wada 52) provides the current geometric data to a load moment indicator system (62/64) associated with the load moving machine (10).

Regarding claim 7 Wada discloses a system for use on a load moving machine (10) comprising: 
a plurality of sensor nodes (42/44), each having at least one sensor; and
a sensor hub (52) collecting data from a plurality of sensor nodes (42/44); 
wherein the plurality of sensor nodes (42/44) are placed on first and second fixed locations with respect to the lifting load moving machine (10) such that the plurality of sensor nodes (42/44) utilize their respective sensors, to report current geometric data (angle and distance) with respect to the load moving machine (10), 
wherein a base (20) of the load moving machine (10) that experiences a moment as a result of a lifted load at the second fixed location; and 
wherein the current geometric data includes at an upright angle (42; see also column 4 lines 37-41) between the base (20) and boom (24) of the load moving machine (10) and a distance (see 44), and the hub (52) reports geometric data (distance and angle) to a load moment computer (70/72/58/54/62/64; see figure 2) for use in calculating the moment experienced by the base as a result of a load at (near) the second fixed location.
Wada fails to teach Wada fails to teach wherein the first fixed location is associated with the base, or the distance is between the first and second fixed locations.
Lyngback teaches a similar lifting crane (page 1 lines 5-7) which aids an operator in load limitation given various working radii (see page 5 lines 7-11).  Lyngback further teaches a first sensor node (10) positioned in first fixed position on a base (2); and a second sensor node (16) positioned in a second fixed position on a boom (6); andIt would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the distance sensor nodes between the base and boom of Wada, as taught by Lyngback, in order to improve the controllability and safety of the vehicle (see Lyngback page 1 lines 28-31).

Regarding claim 8 modified Wada teaches the above system, and further teaches wherein the first (Lyngback 10) and second (Lyngback 16) sensor nodes each have a plurality of sensors (i.e. 10 has two cameras, see Lyngback page 4 lines 11-15; and figure 1 shows multiple elements 16 on the boom) that gather current geometric data with respect to the load moving machine (Wada 10).
Regarding claim 9 modified Wada teaches the above system, and further teaches wherein the first (Lyngback 10) and second (Lyngback 16) sensors each comprise a microprocessor (Lyngback page 4 lines 17-23) performing sensor fusion on data from the respective plurality of sensors and report (to Wada 52) the sensor fused data as the current geometric data.
Regarding claim 10 modified Wada teaches the above system, and further teaches wherein the current geometric data (angles and distances) includes a boom length (see Wada 44) of the load moving machine (Wada 10).
Regarding claim 11 modified Wada teaches the above system, and further teaches wherein the current geometric data (angles and distances) includes a boom angle (see Wada 42) of the load moving machine (Wada 10).
Regarding claim 12 modified Wada teaches the above system, and further teaches wherein the current geometric data (angles and distances) includes a radial extension of a boom (Wada 24) from a fixed point on the load moving machine (Wada 10) (i.e. as per the combination of Wada and Lyngback).

Regarding claim 17 Wada discloses a system for reporting boom (24) position information of a crane (10) having a base (20) where a moment is experienced due to a load on the boom (24), the system comprising: 
a first sensor node (42/44) that provides positional information (angles and distances) with respect to its own location; 
wherein the first sensor node (42/44) is rigidly affixed to the boom (24); 
wherein the position information (angles and distances) includes an angle (see 42) of the boom (24) with respect to level (column 4 lines 37-41) allowing for calculation of a moment (see column 4 lines 44-67) about the base (20) caused by the boom (24).
Wada fails to teach a second sensor node rigidly affixed to the base at a second location, the second sensor providing positional information with respect to its own location, or wherein the positional information includes a distance between the first and second location.
Lyngback teaches a similar lifting crane (page 1 lines 5-7) which aids an operator in load limitation given various working radii (see page 5 lines 7-11).  Lyngback further teaches a second sensor node (10) rigidly affixed to the base (2) at a second location, the second sensor (10) providing positional information with respect to its own location, including a distance between a first (16) and the second (10) locations.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the distance sensor nodes between the base and boom of Wada, as taught by Lyngback, in order to improve the controllability and safety of the vehicle (see Lyngback page 1 lines 28-31).

Response to Arguments
Applicant's arguments filed 07/25/22 have been fully considered but they are not persuasive. Applicant argues (page 8) that the Office owes Applicant a second action nonfinal because claim 18 was rejected under 102.  This is not persuasive because Wada teaches each and every recitation thereof.  It is noted that claim 18 is an independent claim as set forth, and does not depend from claim 17.
Applicant’s arguments with respect to claims  1-12 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show various forms of apparatus which comprise at least one similar feature to the present application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                 

/SANG K KIM/           Primary Examiner, Art Unit 3654